DETAILED ACTION


Request for Continued Examination (RCE)
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2022 has been entered.


Status
This communication is in response to Applicant’s RCE and subsequent “RESPONSE TO OFFICE ACTION” (hereinafter “Amendment”), which was filed on June 30, 2022.  In the Amendment, Applicant amended Claims 50 and 59-69; and cancelled no claim(s).  Claims 1-49 were previously cancelled.  Therefore, Claims 50-69 remain pending and presented for examination.  Of the pending claims, Claims 50, 59 and 68 remain independent claims.  

Examiner notes that Applicant previously filed a “national stage” application on September 11, 2019, and subsequently filed a “Preliminary Amendment” on November 7, 2019.  In the Preliminary Amendment, Applicant cancelled Claims 1-32; and added Claims 33-49 (now cancelled).

The present application, filed after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the America Invents Act (AIA ).
Applicant’s disclosure has published as U.S. Patent Application Publication No. 2020/0118158 of PANG et al. (hereinafter “Pang”).

Priority/Benefit Claim
This application is a U.S. national stage application of PCT application number PCT/CN2017/076719 having a priority filing date of 3/15/2017 (PCT filing date).


Response to Amendments
A Summary of the Response to Applicant’s Amendment:
Applicant’s Amendment does not overcome rejections to Claims 50-69 under 35 U.S.C. § 112(a) of the AIA ; therefore, the Examiner maintains § 112(a) rejections to Claims 50-69, as provided below.
Applicant’s Amendment overcomes previous rejections to Claims 50-69 under 35 U.S.C. § 112(b); therefore, the Examiner withdraws the previous § 112(b) rejections.  However, Applicant’s Amendment introduces new rejections to Claims 50-69 under 35 U.S.C. § 112(b); therefore, the Examiner asserts § 112(b) rejections to Claims 50-69, as provided below.
Applicant’s Amendment does not overcome rejections to Claims 50-69 under 35 U.S.C. § 101; therefore, the Examiner asserts/maintains § 101 rejections to Claims 50-69, as provided below.
Applicant’s Amendment does not overcome rejections to Claims 50-69 under 35 U.S.C. § 103; therefore, the Examiner asserts/maintains § 103 rejections to Claims 50-69, as provided below.
Applicant’s arguments are found to be not persuasive; please see Examiner’s “Response to Arguments” provided below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a) of the America Invents Act (AIA ):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b) of the America Invents Act (AIA ):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50-69 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  Applicant’s claims contain subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  See MPEP §§ 2161.01(I.) and 2163(I.)(A) for a more detailed discussion of the written description requirement and its relationship to inadequate/insufficient disclosure.

Independent Claims 50, 59 and 68 recite the following claim limitations: 
“determin[ing] a matched advertisement based on 
the advertisement position identifier, 
the second application information, 
the second network information and
the second device information;”.

However, after reviewing Applicant’s disclosure, particularly specification paragraphs [0035], [0106], [0108] and [0179] of Applicant’s disclosure as published in U.S. Patent Application Publication No. 2020/0118158 of PANG et al. (“Pang”), which corresponds to this patent application, and including the sufficiency/adequacy of disclosed hardware and disclosed software due to the interrelationship and interdependence of computer hardware and software, and reviewing Applicant’s claim limitations above, a lack of adequate written description appears to exist in Applicant’s claimed invention.  More specifically regarding § 112(a), Applicant’s specification at paragraphs [0106] and [0108] of Pang respectively indicate that “the advertising platform server may determine a matched advertisement” and “any existing algorithm may be used to determine the matched advertisement based on the advertisement position identifier, the application information, the network information, and the device information” (emphases added by Examiner).  However, adequate support in Applicant’s disclosure (e.g., computer and algorithm, necessary steps and/or flowchart, etc.) cannot be found for Applicant’s claimed computer-implemented function of determining a matched advertisement based on an advertisement position identifier, application information, network information and device information using any existing algorithm.  Applicant’s concept/idea is claimed and described in terms of generic functional language specifying a desired result based on four inputs, but Applicant’s disclosure does not sufficiently identify how the determination function can performed/accomplished with an existing algorithm or how the result of a matched advertisement determination is achieved using any existing algorithm.  None of the additional claim features illuminate how the claimed function of determining a matched advertisement based on an advertisement position identifier, application information, network information and device information can be performed.  For example, how is a matched advertisement determined based on: an advertisement position identifier, application information, network information and device information?  What existing algorithms can be used to determine a matched advertisement?  How does the advertising platform server use any existing algorithm to determine a matched advertisement based on an advertisement position identifier, application information, network information and device information?  The generic nature of Applicant’s claims results in a claim scope that encompasses any and nearly all ways that these determination step may be achieved based on the recited 4 inputs, including those known to the inventor at the time of the invention and, critically, those unknown to the inventor and those yet undiscovered.  Applicant may be entitled to claim such generic inventions if Applicant’s original disclosure discloses a sufficient sampling of the various species of the claimed genus sufficient to demonstrate that the inventor truly possessed the claimed genus.  However, it is not apparent from Applicant’s disclosure that the inventor(s) possessed the full scope of the claimed invention — Applicant merely refers to “any existing algorithm” at ¶ [0108] of Pang.  However, with respect to the determination function claimed, Applicant’s disclosure does not disclose any logical steps or algorithm that the server can employ.  Accordingly, Applicant’s disclosure has not satisfied the written description requirement of 35 U.S.C. 112(a) of the AIA , because Claims 50, 59 and 68 encompass inventions that the Applicant did not possess at the time of the invention.  Since Applicant’s disclosure does not provide an adequate/sufficient description (e.g., computer and algorithm, necessary steps and/or flowchart, etc.) to demonstrate to one of ordinary skill in the art that the inventor(s) possessed the scope of Applicant’s claimed invention, independent Claims 50, 59 and 68 each lack an adequate written description and, therefore, are rejected under AIA  35 U.S.C. 112(a).  Please see MPEP § 2161.01 for further guidance, including MPEP §§ 2161.01(I.) and 2163(I.)(A) for a more detailed discussion of the written description requirement and its relationship to inadequate/insufficient disclosure.

Claims 51-58 and 60-67 depend from independent Claim 50, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore, Claims 51-58 and 60-67 are rejected under 35 U.S.C. 112(a) of the AIA .  Similarly, Claim 69 directly depends from Claim 68, but does not resolve the above issues and directly inherits the deficiencies of independent Claim 68; therefore, Claim 69 is rejected under 35 U.S.C. 112(a) of the AIA .



Claims 50-69 are rejected under 35 U.S.C. 112(b) of the AIA  as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  “A claim is indefinite when it contains words or phrases whose meaning is unclear” (MPEP § 2173.05(e)).

§ 112(b):  Claim 68 at least twice introduces the phrase “…monitoring URL…” and then subsequently introduces recitations of “the monitoring URL”; therefore, it is unclear as to what later-recited phrase(s) of “the monitoring URL” refers to in Claim 68 — there is insufficient antecedent basis for the phrase(s) “the monitoring URL” recited in independent Claim 68.  Thus, Claim 68 is rejected under 35 U.S.C. 112(b) of the AIA , as being indefinite.  For example, it is unclear as to whether the phrase “the monitoring URL” references the first-recited “…an original monitoring URL”, the secondly introduced “a monitoring URL”, or both recitations to “monitoring URL” introduced in Claim 68.  As currently presented, recitation of “the monitoring URL” in independent Claim 68 is amenable to multiple plausible constructions and, therefore, a person having ordinary skill in the art would be unable to determine what the Applicant does and does not regard as the invention.  For purposes of this Office action, “the monitoring URL”, as recited in Claim 68 is understood to be any monitoring URL previously introduced.  Appropriate corrections are required.

§ 112(b):  Each of Claims 50, 59 and 68 at least twice introduces the phrase “network information” and then subsequently introduces recitation of “the network information”; therefore, it is unclear as to what later-recited phrase(s) of “the network information” refers to in each independent claim — there is insufficient antecedent basis for the phrase(s) “the network information” recited in each of independent Claims 50, 59 and 68.  Thus, Claims 50, 59 and 68 are rejected under 35 U.S.C. 112(b) of the AIA , as being indefinite.  For example, it is unclear as to whether the phrase “the network information” references the first-recited “network information”, the secondly introduced “network information”, or both recitations to “network information” introduced in Claims 50, 59 and 68.  As currently presented, recitation of “the network information” in independent Claims 50, 59 and 68 are each amenable to multiple plausible constructions and, therefore, a person having ordinary skill in the art would be unable to determine what the Applicant does and does not regard as the invention.  For purposes of this Office action, “the network information”, as recited in Claims 50, 59 and 68, is understood to be any network information previously introduced.  Appropriate corrections are required.

§ 112(b):  Each of Claims 50, 59 and 68 at least twice introduces the phrase “…device information” and then subsequently introduces recitation of “the device information”; therefore, it is unclear as to what later-recited phrase(s) of “the device information” refers to in each independent claim — there is insufficient antecedent basis for the phrase(s) “the device information” recited in each of independent Claims 50, 59 and 68.  Thus, Claims 50, 59 and 68 are rejected under 35 U.S.C. 112(b) of the AIA , as being indefinite.  For example, it is unclear as to whether the phrase “the device information” references the first-recited “…device information”, the secondly introduced “…device information”, or both recitations to “…device information” introduced in independent Claims 50, 59 and 68.  As currently presented, recitation of “the device information” in Claims 50, 59 and 68 are each amenable to multiple plausible constructions and, therefore, a person having ordinary skill in the art would be unable to determine what the Applicant does and does not regard as the invention.  For purposes of this Office action, “the device information”, as recited in Claims 50, 59 and 68, is understood to be any device information previously introduced.  Appropriate corrections are required.

Claims 51-58 and 60-67 depend from independent Claim 50, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore, Claims 51-58 and 60-67 are rejected under 35 U.S.C. 112(b) of the AIA .  Similarly, Claim 69 directly depends from Claim 68, but does not resolve the above issues and directly inherits the deficiencies of independent Claim 68; therefore, Claim 69 is rejected under 35 U.S.C. 112(b) of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 50-69 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification” (MPEP § 2111).  In view of this standard and based upon consideration of all of the relevant factors with respect to each claim as a whole, Claims 50-69 are rejected as ineligible subject matter under 35 U.S.C. 101.

Step 1:  Claims 50-69 satisfy Step 1 enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).

Step 2A:  Claims 50-69 are rejected under § 101 because Applicant’s claimed subject matter is directed to an abstract idea without significantly more.  The rationale for this finding is that Applicant’s claims recite providing advertising to a user (advertising event, advertising response, etc.) and then monitoring the advertising based on information collected while the advertising is provided to the user, as more particularly recited in the pending claims save for recited (non-abstract claim elements): a computer network; a terminal; an advertising platform server; an advertising monitoring server; an original monitoring URL; macro parameters in the original monitoring URL; a monitoring URL; an advertisement push request; an advertisement; a matched advertisement; determine a matched advertisement based on the advertisement position identifier, the second application information, the second network information, and the second device information; an advertising request; an advertising response; (only Claims 50 and 59) an advertiser; (only Claims 50 and 59) a login request; (only Claims 50 and 59) generating an original monitoring URL which includes a first macro parameter and generating a monitoring URL different from the original monitoring URL; (only Claims 50 and 59) application client in a specific device in the computer network; (only Claims 50 and 59) application client installed in the terminal; (only Claims 50 and 59) first and second notification messages; (only Claims 58 and 67) the advertising response comprising the matched advertisement; and (only Claim 68) advertising platform server comprising a transceiver and a processor.  However, providing advertising to a user (advertising event, advertising response, etc.) and then monitoring the advertising based on information collected while providing the advertising to the user, as currently recited in the pending claims and further explained below, is within a certain method of organizing human activity — (i) fundamental economic principle or practice; (ii) commercial interaction (including advertising, marketing or sales activities or behaviors; business relations); and/or (iii) managing personal behavior or relationships/interactions between people.  MPEP 2106.04(a)(2)(I) provides examples of “fundamental economic principles or practices” and MPEP 2106.04(a)(2)(II)(A)-(B) provides additional discussion and examples of commercial or legal interactions.  This judicial exception (i.e., abstract idea exception) is not integrated into a practical application because each claim as a whole, having the combination of additional elements beyond the judicial exception(s), does not integrate the exception into a practical application of the exception and, therefore, the pending claims are “directed to” a judicial exception under USPTO Step 2A.  More specifically, each claim as a whole does not appear to reflect the combination of additional elements as: (1) improving the functioning of a computer itself or improving another technology or technical field, (2) applying the judicial exception with, or by use of, a particular machine/manufacture that is integral to the claim, (3) effecting a transformation or reduction of a particular article to a different state or thing, or (4) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Instead, any improvement is to the underlying abstract idea of monitoring the advertising that is provided to a user such as, for example, to make sure the advertising is property delivered to the user.  SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, 2018 U.S. App. LEXIS 12590, Slip. Op. 13 (Fed. Cir. May 15, 2018) (“What is needed is an inventive concept in the non-abstract realm.”).  Applicant’s additional elements, taken individually and in combination, do not appear to be integrated into a practical application since they embody mere instructions to implement the abstract idea on a computer or mere use of a computer as a tool to perform the abstract idea, do no more than generally linking the use of the abstract idea to a particular technological environment or field of use (e.g., a computer network including a user terminal, an ad server and an ad monitoring platform that communicate via transmitted URLs and associated parameters), and amount to no more than combining the abstract idea with insignificant extra-solution activity including each of Applicant’s recited steps/processes of receiving, obtaining, calling, replacing, storing, reporting, sending and displaying, as explained in greater detail below.  For the reasons discussed above, Applicant’s pending claims are directed to an abstract idea that is not integrated into a practical application.

Step 2B:  Under Step 2B enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014), Applicant’s instant claims do not recite limitations, taken individually and in combination, that are sufficient to amount to “significantly more” than the abstract idea because Applicant’s claims do not recite, as further explained in detail below, an improvement to another technology or technical field, an improvement to the functioning of a computer itself, an application with or by a particular machine, a transformation or reduction of a particular article to a different state or thing, unconventional steps confining the claim to a particular useful application, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (e.g., a computer network including a user terminal, an ad server and an ad monitoring platform that communicate via transmitted URLs and associated parameters).  Examiner also notes that albeit independent Claims 50 and 59’s limitations are performed by the generically recited “advertising monitoring server”, “advertising platform server” and “terminal” while Claim 68’s limitations are performed by the generically recited “a transceiver” and “a processor”, these claim limitations taken individually and in combination are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to generally link the abstract idea to a particular technological environment or field of use (e.g., a computer network including a user terminal, an ad server and an ad monitoring platform that communicate via transmitted URLs and associated parameters), and no more than a combination of the abstract idea with insignificant extra-solution activity including each of Applicant’s recited steps/processes of receiving, obtaining, calling, replacing, storing, reporting, sending and displaying, as explained in greater detail below.  As mentioned above, the claim elements in addition to the abstract idea arguably include: a computer network; a terminal; an advertising platform server; an advertising monitoring server; an original monitoring URL; macro parameters in the original monitoring URL; a monitoring URL; an advertisement push request; an advertisement; a matched advertisement; determine a matched advertisement based on the advertisement position identifier, the second application information, the second network information, and the second device information; an advertising request; an advertising response;  (only Claims 50 and 59) an advertiser; (only Claims 50 and 59) a login request; (only Claims 50 and 59) generating an original monitoring URL which includes a first macro parameter and generating a monitoring URL different from the original monitoring URL; (only Claims 50 and 59) application client in a specific device in the computer network; (only Claims 50 and 59) application client installed in the terminal; (only Claims 50 and 59) first and second notification messages; (only Claims 58 and 67) the advertising response comprising the matched advertisement; and (only Claim 68) advertising platform server comprising a transceiver and a processor.  However, each of these components is recited at a high level of generality that taken individually and in combination perform corresponding generic computer functions of receiving, obtaining, calling, replacing, storing, reporting, sending and displaying — there is no indication that the combination of elements improves the functioning of a computer or improves any other technology since the additional elements taken individually and collectively merely provide conventional computer implementations known to the industry.  Furthermore, Examiner notes that none of the processes/steps recited in the pending claims taken individually and in combination impose a meaningful limit on the claim’s scope since none of recited processes/steps taken individually and in combination involve activity that amounts to more than generic computer functions/activity.  The steps/processes of receiving, obtaining, calling, replacing, storing, reporting, sending and displaying, as currently recited individually and in combination in Applicant’s claims, are considered to be generic computer functions since they involve having the abstract idea combined with insignificant extra-solution activity, and generally linking the use of an abstract idea to a particular technological environment or field of use previously known to the industry (e.g., a computer network including a user terminal, an ad server and an ad monitoring platform that communicate via transmitted URLs and associated parameters) — each of the recited steps of receiving and obtaining encompasses a data input/loading or retrieving function performed by virtually all general purpose computers {see Alice Corp., 134 S. Ct. at 2360; see Ultramercial, 772 F.3d at 716‐17; see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); see Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014); and see Mayo Collaborative Serv. v. Prometheus Labs., Inc., 566 U.S. __, 132 S.Ct. 1289, 101 USPQ2d 1961 (2012)}; each of the steps of determining encompasses a data recognition/inquiry function or retrieving function performed by virtually all general purpose computers {see Content Extraction and Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 113 U.S.P.Q.2d 1354 (Fed. Cir. 2014), hereinafter “Content Extraction”, for data recognition); each of the steps of replacing and storing encompasses a data saving or depositing function performed by virtually all general purpose computers {see Alice Corp., 134 S. Ct. at 2360; Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988 (Fed. Cir. 2014), hereinafter “Cyberfone”; and Content Extraction and Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 113 U.S.P.Q.2d 1354 (Fed. Cir. 2014), hereinafter “Content Extraction”, for data storage}; and each of the steps of reporting, sending and displaying encompasses a data output/transmittal function performed by virtually all general purpose computers {see Ultramercial, 772 F.3d at 716‐17; see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); and see Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014)}.  In addition, Examiner notes that Applicant’s disclosure mentions that “[t]he advertising platform server…may be any device having functions of data processing and data transceiving” (emphases added by Examiner) per specification paragraph [0092] of Applicant’s disclosure as published in U.S. Patent Application Publication No. 2020/0118158 of PANG et al. (“Pang”), which corresponds to this patent application.  Similarly, Pang at paragraph [0244] of Applicant’s disclosure indicates that “[t]he advertising monitoring platform may be any existing advertising monitoring platform” (emphases added by Examiner).  Therefore, Examiner understands that Applicant’s recited “advertising platform server” and “advertising monitoring platform” may be any known server or platform known at the time of this case was filed.  It may be worth being mindful that employing well-known computer functions individually and in combination to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the computer-implemented abstract idea in Flook (Parker v. Flook, 437 U.S. 584, 19 U.S.P.Q. 193 (1978)) to petrochemical and oil-refining industries was insufficient.  For the reasons discussed above, Applicant’s pending claims do not satisfy Step 2B enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).

Consequently, based upon consideration of all of the relevant factors with respect to each claim as a whole, Claims 50-69 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  For information regarding 35 U.S.C. 101, please see Subject Matter Eligibility (SME) guidance and instructional materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and updates regarding SME under 35 U.S.C. 101.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 (AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 50-69 are rejected under AIA  35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0067550 of Hengyu Chang (hereinafter “Chang”) in view of U.S. Patent No. 10,187,447 issued to Rizvi et al. (hereinafter “Rizvi”), which was filed in 2016.

Regarding Claim 50, Chang discloses a method for monitoring and managing digital advertisement traffic on a computer network, the computer network including a system comprising a terminal, an advertising platform server, and an advertising monitoring server; wherein the method comprises: 
the advertising monitoring server receiving a login request (e.g., ad monitoring server receiving a webpage login request with a set of parameters from a user client terminal, the set of parameters included in the request for a webpage to be displayed on the user terminal such as via a browser application running on the user terminal   —  “[w]hen a user browses a web page” —Chang at ¶ [0003]; “browser executes JavaScript code provided by background servers, collects advertisement page information (such as advertiser ID, display space size, etc.), and adds the collected advertisement page information as parameters into an advertisement request…” —Chang at ¶ [0014]; and Chang at ¶¶ [0034] and [0057]), and generating an original monitoring URL which includes a first macro parameter, the original monitoring URL corresponds to the advertising monitoring server and a to-be-monitored advertising event, the to-be-monitored advertising event corresponds to an advertisement pushed by an advertiser onto the advertising platform server, the first macro parameter includes at least one of first program information and first device information, wherein the first program information indicates related information of an application client in a specific device in the computer network, and the first device information indicates related information of the specific device (e.g., generating a URL having at least one parameter encoded/appended therein for reporting back to an ad server when an ad conversion or ad event occurs on a user terminal, such as when an advertisement is displayed or rendered on the user terminal for the user to see or view the advertisement  — Chang at ¶¶ [0031], [0038]–[0039], [0043], [0081]–[0082], [0084] and [0087]); 
the advertising monitoring server sending the original monitoring URL to the advertising platform server and the advertising platform server receiving the original monitoring URL (e.g., Chang at ¶¶ [0031], [0038]–[0039], [0043], [0081]–[0082], [0084] and [0087]); 
the advertising platform server receiving an advertisement push request, and creating an advertisement push task including the advertisement and the original monitoring URL (e.g., advertising platform server receiving a webpage ad push request with a set of parameters included in the ad push request for an advertisement to be displayed on the user terminal such as via a browser application running on the user terminal   —  “[w]hen a user browses a web page including the advertising code, the client equipment where the user is located runs the advertising code and sends an advertising request to advertisement front-end servers” —Chang at ¶ [0003]; "advertisement request" explained —Chang at ¶ [0004]; “browser executes JavaScript code provided by background servers, collects advertisement page information (such as advertiser ID, display space size, etc.), and adds the collected advertisement page information as parameters into an advertisement request…” —Chang at ¶ [0014]; “ends with an advertisement display” on the terminal device based on the device information included in the ad request to identify the terminal device to receive the advertisement —Chang at ¶ [0014]; and Chang at ¶¶ [0034] and [0057].  Examiner also notes that it may be worth being mindful that “Step 3” in Pang at prior-art Figure 2 of Applicant’s drawings as a terminal sending an ad request to an ad platform server); 
the terminal sending an advertising request to the advertising platform server, the advertising request includes an advertisement position identifier, second program information, network information, and second device information, wherein the advertisement position identifier uniquely identifies an advertisement position in an application client installed in the terminal, the second program information indicates related information of the application client in the terminal, the network information indicates related information of a network environment of the computer network, and the device information indicates related information of the terminal (e.g., user client terminal sending a webpage ad request with a set of parameters included in the ad request for an advertisement to be displayed on the user terminal such as via a browser application running on the user terminal   —  “[w]hen a user browses a web page including the advertising code, the client equipment where the user is located runs the advertising code and sends an advertising request to advertisement front-end servers” —Chang at ¶ [0003]; "advertisement request" explained —Chang at ¶ [0004]; “browser executes JavaScript code provided by background servers, collects advertisement page information (such as advertiser ID, display space size, etc.), and adds the collected advertisement page information as parameters into an advertisement request…” —Chang at ¶ [0014]; “ends with an advertisement display” on the terminal device based on the device information included in the ad request to identify the terminal device to receive the advertisement —Chang at ¶ [0014]; and Chang at ¶¶ [0034] and [0057].  Examiner also notes that it may be worth being mindful that “Step 3” in Pang at prior-art Figure 2 of Applicant’s drawings as a terminal sending an ad request to an ad platform server); 
the advertising platform server receiving the advertising request, and determining a matched advertisement based on the advertisement position identifier, the second program information, the second network information and the second device information (e.g., comparing/matching advertisement information with each other to see if a match exists — “advertisement selection algorithm” and “advertising displays” —Chang at ¶¶ [0003] and [0034]; and Chang at ¶¶ [0048], [0053], [0054], [0103], [0139], [0141] and [0143]); 
the advertising platform server obtaining the original monitoring URL corresponding to the advertisement, and a parameter replacement rule of the advertising monitoring server corresponding to the original monitoring URL from the advertising monitoring server, wherein the parameter replacement rule includes a parameter name and a parameter encryption manner, the parameter name includes four types of parameters: advertisement position identifier, program information, network information, and device information (e.g., Chang at ¶¶ [0031], [0038]–[0039], [0043], [0081]–[0082], [0084] and [0087]); 
the advertising platform server replacing the first macro parameter in the original monitoring URL with a second macro parameter based on the parameter replacement rule and at least one of the program information, the network information, and the device information, and the advertising platform server generating a subsequent monitoring URL, wherein the subsequent monitoring URL is different from the original monitoring URL (e.g., Chang at ¶¶ [0031], [0038]–[0039], [0043], [0081]–[0082], [0084] and [0087]); 
the advertising platform server generating an advertising response and sending the advertising response to the terminal (e.g., generating the advertisement along with its monitoring URL and sending the advertisement to the user’s terminal device  —  Chang at ¶¶ [0042], [0044], [0046], [0053], [0124] and [0126]; “advertisement segment is ultimately displayed… text, pictures, multimedia, and other information presented to the user and is called an advertising space” —Chang at ¶ [0003]; “[a]dvertising displays” —Chang at ¶ [0031]; and “the segment of advertising space code is run, and the parameter information in the advertisement request is rendered into the advertising space view” —Chang at ¶ [0109]; as well as sending the advertisement along with its monitoring URL to be executed/displayed on the user’s terminal device  —  Chang at ¶¶ [0042], [0044], [0046], [0053], [0124] and [0126]; “advertisement segment is ultimately displayed…on the web page….  text, pictures, multimedia, and other information presented to the user and is called an advertising space” —Chang at ¶ [0003]; “[w]hen the to-be-monitored page loads, the segment of advertising space code is run, and the parameter information in the advertisement request is rendered into the advertising space view in accordance with the encoding rule” —Chang at ¶ [0109]; and “[a]dvertising displays are monitored” —Chang at ¶ [0031]); 
the terminal receiving the advertising response and displaying the advertisement (e.g., user’s terminal device receiving and displaying the advertisement along with its monitoring URL  —  Chang at ¶¶ [0042], [0044], [0046], [0053], [0124] and [0126]; “advertisement segment is ultimately displayed…on the web page….  text, pictures, multimedia, and other information presented to the user and is called an advertising space” —Chang at ¶ [0003]; “[w]hen the to-be-monitored page loads, the segment of advertising space code is run, and the parameter information in the advertisement request is rendered into the advertising space view in accordance with the encoding rule” —Chang at ¶ [0109]; and “[a]dvertising displays are monitored” —Chang at ¶ [0031]); 
after detecting the to-be-monitored advertising event, the terminal sending a first notification message to the advertisement platform server (e.g., sending or transmitting messages from the user terminal to report the ad event or ad conversion, the messages being sent to the ad server/platform when the monitoring URL is called or activated  —  Chang at ¶¶ [0042], [0044], [0046], [0053], [0066], [0124] and [0126]; “[a]dvertising displays are monitored” —Chang at ¶ [0031]; and “[w]hen the to-be-monitored page loads, the segment of advertising space code is run, and the parameter information in the advertisement request is rendered into the advertising space view in accordance with the encoding rule” —Chang at ¶ [0109]), but Chang fails to explicitly disclose the program information including application information as well as the second notification message being sent to the advertising monitoring platform by calling the subsequent monitoring URL.  However, Rizvi teaches a user terminal device having an application with program information including application information as well as generating a second notification message and sending the second notification message to an advertising monitoring platform and the second notification message being used to report an advertising event to the advertising monitoring platform (e.g., Rizvi at Col. 3, lines 50-67; Rizvi at Col. 8, lines 55-62; and Rizvi at Col. 10, lines 19-35).  Therefore, it would have been obvious to one skilled in the art, at the time of the applicant’s invention, to incorporate the program information including application information as well as the second notification message being sent to the advertising monitoring platform by calling the subsequent monitoring URL, as taught by Rizvi, into the method/system disclosed by Chang, which is directed toward monitoring advertisement displays as well as reporting when an ad conversion or ad event occurs on the user terminal, such as when the advertisement is displayed or rendered on the user terminal for the user to see or view the advertisement (e.g., Chang at ¶¶ [0038]–[0039], [0043], [0081]–[0082], [0084] and [0087]), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Rizvi as applied to Claim 50 above and Chang teaching wherein the parameter replacement rule further comprises a monitoring domain name (e.g., Chang at ¶¶ [0038]–[0039], [0043], [0081]–[0082], [0084] and [0087]) based on the same obviousness rational and reasoning as applied above with respect to Claim 50 from which this claim depends.

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Rizvi as applied to Claim 50 above, but Chang fails to explicitly teach wherein the device information comprises at least one of the following: an international mobile equipment identity IMEI, an operating system identifier, a terminal model, an Internet Protocol IP address, and a media access control MAC address.  However, Rizvi teaches a user terminal devices including portable devices such as smartphones executing applications (e.g., Rizvi at Col. 3, lines 20-30 and 39-49) wherein the device information comprises at least one of the following: an international mobile equipment identity IMEI, an operating system identifier, a terminal model, an Internet Protocol IP address, and a media access control MAC address (e.g., Rizvi at Col. 7, line 66 – Col. 8, line 20).  Therefore, it would have been obvious to one skilled in the art, at the time of the applicant’s invention, to incorporate wherein the device information comprises at least one of the following: an international mobile equipment identity IMEI, an operating system identifier, a terminal model, an Internet Protocol IP address, and a media access control MAC address, as taught by Rizvi, into the method/system taught by Chang in view of Rizvi, which is directed toward monitoring advertisement displays as well as reporting when an ad conversion or ad event occurs on the user terminal, such as when the advertisement is displayed or rendered on the user terminal for the user to see or view the advertisement (e.g., Chang at ¶¶ [0038]–[0039], [0043], [0081]–[0082], [0084] and [0087]), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).  

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Rizvi as applied to Claim 50 above and Chang teaching wherein the encryption manner comprises one of the following: a message digest algorithm 5 and no encryption  (e.g., Chang at ¶¶ [0038]–[0039], [0043], [0081]–[0082], [0084] and [0087]) based on the same obviousness rational and reasoning as applied above with respect to Claim 50 from which this claim depends.

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Rizvi as applied to Claim 50 above and Chang teaching wherein the to-be-monitored advertising event comprises at least one of the following: advertisement exposure and advertisement click (e.g., tracking or monitoring when the ad conversion or ad exposure occurs, such as when the advertisement is loaded or displayed to the user on the user’s terminal device  —  Chang at ¶¶ [0042], [0044], [0046], [0053], [0066], [0124] and [0126]; “advertisement segment is ultimately displayed…on the web page….  text, pictures, multimedia, and other information presented to the user and is called an advertising space” —Chang at ¶ [0003]; “[w]hen the to-be-monitored page loads, the segment of advertising space code is run, and the parameter information in the advertisement request is rendered into the advertising space view in accordance with the encoding rule” —Chang at ¶ [0109]; and “[a]dvertising displays are monitored” —Chang at ¶ [0031]) based on the same obviousness rational and reasoning as applied above with respect to Claim 50 from which this claim depends.

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Rizvi as applied to Claim 50 above but Chang fails to explicitly teach wherein the application information comprises at least one of the following: a version number of the application, a name of the application, and a package name of the application.  However, Rizvi teaches a user terminal device having an application with program information including application information as well as generating a second notification message and sending the second notification message to an advertising monitoring platform and the second notification message being used to report an advertising event to the advertising monitoring platform wherein the application information comprises at least one of the following: a version number of the application, a name of the application, and a package name of the application (e.g., Rizvi at Col. 3, lines 50-67; Rizvi at Col. 8, lines 55-62; and Rizvi at Col. 10, lines 19-35).  Therefore, it would have been obvious to one skilled in the art, at the time of the applicant’s invention, to incorporate wherein the application information comprises at least one of the following: a version number of the application, a name of the application, and a package name of the application, as taught by Rizvi, into the method/system taught by Chang in view of Rizvi, which is directed toward monitoring advertisement displays as well as reporting when an ad conversion or ad event occurs on the user terminal, such as when the advertisement is displayed or rendered on the user terminal for the user to see or view the advertisement (e.g., Chang at ¶¶ [0038]–[0039], [0043], [0081]–[0082], [0084] and [0087]), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Rizvi as applied to Claim 50 above and Chang teaching wherein the network information comprises at least one of the following: a network type and a network operator type (e.g., Chang at ¶¶ [0031], [0038]–[0039], [0043], [0081]–[0082], [0084] and [0087]) based on the same obviousness rational and reasoning as applied above with respect to Claim 50 from which this claim depends.

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Rizvi as applied to Claim 56 above and Chang teaching wherein the network type comprises one of the following: Ethernet, WiFi, and mobile network (e.g., Figure 2 of Chang; and Chang at ¶¶ [0003], [0059] and [0072]) based on the same obviousness rational and reasoning as applied above with respect to Claim 56 from which this claim depends.

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Rizvi as applied to Claim 50 above and Chang teaching wherein the advertising response comprises the matched advertisement (e.g., advertising response being a matching advertisement — “advertisement selection algorithm” and “advertising displays” —Chang at ¶¶ [0003] and [0034]; and Chang at ¶¶ [0048], [0053], [0054], [0103], [0139], [0141] and [0143]) based on the same obviousness rational and reasoning as applied above with respect to Claim 50 from which this claim depends.

Regarding Claim 59, Chang in view of Rizvi teaches a system for monitoring and managing digital advertisement traffic on a computer network, the system comprising a terminal, an advertising platform server, and an advertising monitoring server (e.g., Figure 1 of Chang; and Chang at ¶ [0029]) to perform respective processes/steps as recited in independent Claim 50 with respect to the recited advertising monitoring server, terminal, and advertising platform server of independent Claim 50, and, therefore, independent Claim 59 is rejected on the same basis(es) as applied above with respect to the corresponding functions/processes as recited in independent Claim 50.

Claims 60-67 recite substantially similar subject matter to that of respective Claims 51-58 and, therefore, Claims 60-67 are rejected on the same basis(es) as Claims 51-58, respectively.

Regarding Claim 68, Chang in view of Rizvi teaches an advertising platform server to be used in a system for monitoring and managing digital advertisement traffic on a computer network, the server comprising a transceiver and a processor configured (e.g., Figure 1 of Chang; and Chang at ¶ [0029]) to perform respective processes/steps as recited in independent Claim 50, and, therefore, Claim 68 is rejected on the same basis(es) as respectively applied above regarding independent Claim 50.

Claim 69 recites substantially similar subject matter to that of Claim 52 and, therefore, Claim 69 is rejected on the same basis(es) as Claim 52.

Response to Arguments
Applicant’s arguments in the Amendment filed on June 30, 2022, have been fully considered and are not persuasive.  Examiner notes recitation above to U.S. Patent Application Publication No. 2014/0067550 (“Chang”) and U.S. Patent No. 10,187,447 (“Rizvi”) in response to Applicant’s amendments and arguments in this “Amendment”.

Applicant's Arguments in the Amendment
(Pages 9-11)  Applicant asserts that the written description requirement under 35 U.S.C. 112(a) of the AIA  is satisfied to support the limitations recited in the claims.

(Pages 12-14)  Applicant asserts that Claims 50-69, as currently submitted, are drawn to eligible subject matter under 35 U.S.C. § 101.

(Pages 14-15)  Applicant asserts that the independent Claim 50, as currently submitted, is patentable over a combination of Chang and Rizvi.
Examiner’s Response to Applicant's Arguments
Regarding Applicant’s arguments with respect to § 112(a), Examiner respectfully disagrees.  
As a preliminary matter regarding Applicant’s arguments on page 9 of the Amendment with respect to the “enablement” requirement of § 112, Examiner notes that the “enablement” requirement is separate and distinct from the “written description” requirement per MPEP §§ 2161(II.).  
Applicant's arguments in view of the written description requirement and specification paragraphs [0097], [0098] and [107] of Applicant’s filed disclosure are conclusory and non-specific to Examiner’s analysis of Applicant's disclosure and, therefore, Applicant's argument(s) regarding paragraphs [0097], [0098] and [107] of Applicant’s filed disclosure constitutes no more than a general legal allegation that the pending claims support a patentable invention under 35 U.S.C. 112(a) of the AIA .  On page 9 of Applicant’s Amendment filed on June 30, 2022, Applicant alleges that “advertisement determination based on an advertisement position identifier, application information, network information and device information is well-known”.  However, nowhere on pages 9-11 does Applicant demonstrate how “network information” in combination with an advertisement position identifier, application information and device information is well known for determining a matched advertisement as recited in Applicant’s independent claims.  Does a prior art reference exist that shows an “existing algorithm” using each of these 4 inputs to determine a matched advertisement (i.e., based on the advertisement position identifier, the application information, the network information, and the device information”)?  Can Applicant identify an example of any “existing algorithm” that accomplishes this based on all of: (1) an advertisement position identifier, (2) application information, (3) network information, and (4) device information?
Please see MPEP §§ 2161.01(I.) and 2163(I.)(A) for a more detailed discussion of the written description requirement and its relationship to inadequate/insufficient disclosure.  In particular with respect to Applicant’s § 112(a) arguments, please note that:
“[G]eneric claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 (“[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.”) (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (rejecting the argument that “only similar language in the specification or original claims is necessary to satisfy the written description requirement”)” (emphases added by Examiner to paragraph from MPEP § 2161.01(I.)).
In view of Applicant’s arguments and above analysis, Examiner is unpersuaded and, therefore, maintains the rejections to Claims 3 and 31 under 35 U.S.C. 112(a) of the AIA , as failing to comply with the written description requirement.  

Regarding § 101, Examiner respectfully disagrees.  Please see § 101 rejections above regarding new independent Claims 50, 59 and 68 and corresponding dependent Claims 51-58, 60-67 and 69.  
On page 12 of Applicant’s Amendment, Applicant submits that the “claims recited…to provide improved monitoring of advertising” and “overcoming inefficiencies associated with monitoring ad serving activities”.  However, Applicant’s argument appears to be an argument that addresses the generic field of advertising monitoring as a whole without specifying any specific "improvement" to a claimed technology implementing that advertising monitoring.  Consequently, Examiner notes that such alleged "improvement" is generic and non-specific to the pending claims and, therefore, Appellant's arguments constitute no more than a general allegation that the pending claims define a patentable invention that improves the field of advertising and marketing, which are understood to be abstract concepts of organizing human activity (e.g., see bottom of page 2 of "July 2015 Update: Interim Eligibility Guidance Quick Reference Sheet" under subheading “Certain Methods of Organizing Human Activity”).  The Applicant asserts that the claims reflect an advancement rooted in technology similar to the 101 analysis in the DDR case. However, unlike DDR, the claims do not disclose any improvements or inventive concepts rooted in technology.  For example, on page 14 of Applicant’s Amendment, Applicant generally asserts that “the limitations of the prior art…are overcome by the invention”.  However, Applicant fails to explain what “limitations of the prior art” are allegedly eliminated by Applicant’s invention.  In addition, on page 14 of Applicant’s Amendment, Applicant admits that “The solution requires arguably generic components, including network devices and databases”; however,  Applicant fails to explain how computer functionality is allegedly improved by Applicant’s alleged invention.  Consequently, Applicant's arguments amount to no more than a speculative/conclusory allegation that the pending claims support an invention under § 101 and, therefore, Examiner asserts/maintains the § 101 rejections to Claims 50-69, as provided above.

Regarding § 103, Examiner respectfully disagrees.  Please see prior art rejections with respect to independent Claims 50, 59 and 68, as provided above under § 103 in view of Applicant’s § 112(b) issues noted above in this Office action.  Examiner notes that during patent examination, the pending claims must be “given their broadest reasonable interpretation”.  In view of this standard, Examiner asserts § 103 rejections to Applicant’s amended claims, as noted above under § 103.  For example, Chang at ¶¶ [0038]–[0039], [0043], [0081]–[0082], [0084] and [0087] discloses receiving, at the user terminal from the ad server, an advertisement with a URL having at least one parameter encoded/appended therein for reporting back to the ad server when an ad conversion or ad event occurs on the user terminal, such as when the advertisement is displayed or rendered on the user terminal for the user to see or view the advertisement.  In addition, Examiner notes that patent documents are relevant as prior art for all they contain and that “[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments” —MPEP § 2123.  Examiner asserts/maintains the § 103 rejections to Claims 50-69, as provided above.

Conclusion
The following references are considered pertinent to Applicant's disclosure, and are being made of record albeit the references are not relied upon as a basis for rejection in this particular Office action:
U.S. Patent No. 7,930,384 issued to Lester et al. (hereinafter “Lester”) for “The tracking of ad selections (such as ad clicks for example), and/or rich levels of ad performance may be facilitated by encoding one or more ad properties in a click URL of the ad.  An intermediate URL server may be used to decode such ad properties when the ad is selected. Ad properties may include an identity of the ad; an identity of the advertiser; and/or various other ad serving parameters” —Abstract of Lester
U.S. Patent Application Publication No. 2017/0180229 of Toksoz et al. (hereinafter “Toksoz”) for “using client-generated click identifiers” —Title of Toksoz; “Responsive to a user of the client device clicking the content item, the client device generates a request to be directed to the URL of the click server associated with the content item. The click server can be configured to append a click identifier generated by the click server to the URL of the landing page of the content item (which may be a URL that causes the client device to launch another application, such as a marketplace application from where the mobile application can be installed). The client device can then launch the marketplace application. Responsive to the client device receiving a request to install the mobile application via the marketplace application, the client device, via a conversion tracking software development kit (SDK) that may be included in the marketplace application, can note referrer parameters, and make a ping to the data processing system 110, which can be recorded as a conversion” — Toksoz at ¶ [0070].
U.S. Patent Application Publication No. 2016/0373393 of Seniak et al. (hereinafter “Seniak”) for “for tracked links, if the tracking content is a wrapped link with a target URL as a parameter, in some embodiments the modified message may include the target URL in place of the wrapped link. In some embodiments in which the tracked link includes a hypertext reference URL and an identification parameter, the modified message may include the hypertext reference URL but with the identification parameter omitted” —Seniak at ¶ [0082].
U.S. Patent Application Publication No. 2015/0186913 of MANN et al. (hereinafter “Mann”) for “10-i. Based on the tracking link's origin tracking provider, generate a "change plan" to determine how the tracking link might be changed, usually by adding a URL parameter to the tracking link or modifying an existing URL parameter, so that it may subsequently hold Content Offer IDs e.g. as described in FIG. 2” —Specification of Mann.
U.S. Patent Application Publication No. 2015/0081438 for tracking URLs.
U.S. Patent Application Publication No. 2014/0067550 of Hengyu Chang (hereinafter “Chang”), which is listed in the “National Search Report” for Application Nº CN20178048198 (CN201780048198.2) - 15 March 2017 and in the “International Search Report” for Application Nº WO2017CN76719 (WOCN2017/076719) - 15 March 2017.
U.S. Patent Application Publication No. 2012/0173315 of Martini et al. (hereinafter “Martini”) for “adding a predetermined flag to the data (e.g., add a parameter to a URL, set a value in a cookie) before the advertisement information is sent from the advertising platform 113 to the application 103. This enables the fraud management console 115 to detect additional illicit activity, and investigate further” —Martini at ¶ [0097]; “comparison of the actual parameters against expected values for the parameters” —Martini at ¶ [0090]; and “a predefined set of parameters are set to build a hash for sending a report in response to a user interaction to the as platform 113, to validate the legitimacy of that specific user interaction. To detect when the user interaction has been replaced by malicious third-party developers, dynamically change the set of parameters that a hash can be built of (e.g., adding a parameter that can alter the way the hash is to be built). The normal workflow is as follows. A user interacts with the advertisement within the application 103, an action is generated based upon the user interaction, and a hash is built based on a set of parameters, a request is made to the advertising platform 113 with the action and the verification hash by the application 103.” —Martini at ¶ [0096].
U.S. Patent Application Publication No. 2010/0241510 of Jianfeng Zhang (hereinafter “Zhang”) for “At block 101, the server of the target website receives a user request for visiting the target webpage. For example, as the user clicks a[n] online advertisement at the advertisement website, a request for visiting the target webpage is sent to the server of the target website. The request has an extended URL with parameters attached after the URL of the hyperlink for the advertisement.” —Zhang at ¶ [0033]; and “parameters carried by the URL” —Zhang at ¶ [0035].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mathew Syrowik whose telephone number is 313-446-4862.  The examiner can normally be reached on Monday through Thursday 7:30 AM to 6:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 517-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information of published applications may be obtained from either Private PAIR or Public PAIR.  Status information of unpublished applications is only available through Private PAIR.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mathew R. Syrowik/Primary Examiner, Art Unit 3682